Citation Nr: 0620600	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  05-39 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern California Health 
Care System in Mare Island, California


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at St. Elizabeth Community Hospital in 
Redding, Oklahoma, from September 14, 2005 to September 15, 
2005.  


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 determination of the 
Department of Veterans Affairs (VA) Northern California 
Health Care System in Mare Island, California.



REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in December 2005, the veteran indicated that he 
wanted to attend a hearing before a Veterans Law Judge in 
Washington, D.C.  In June 2006, however, the veteran 
contacted VA and indicated that he actually wanted a hearing 
before a Veterans Law Judge at the Regional Office (RO) in 
Oakland, California.  

This case is thus REMANDED for the following action:

Arrange for the veteran to be afforded a 
Board hearing at the RO in Oakland, 
California, as soon as possible. 

Thereafter, subject to current appellate procedure, this case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory 


Notes) (providing that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



